Citation Nr: 9935926	
Decision Date: 12/28/99    Archive Date: 12/30/99

DOCKET NO.  97-23 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury with paralysis of the long thoracic 
nerve and deformity of the scapula, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Thomas P. DeBerry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
March 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied entitlement to the benefits sought.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in June 1997.  An August 1997 letter 
from his private attorney was accepted as his substantive 
appeal.  The veteran thereafter presented testimony at a 
personal hearing held by the undersigned Member of the Board 
at the local VARO (Travel Board) in September 1999.  A 
transcript of that hearing has been associated with the 
record on appeal.  


REMAND

The veteran's claims of entitlement to a disability rating in 
excess of 30 percent for residuals of a left shoulder injury 
and a total rating based on individual unemployability are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Claims that conditions have 
become more severe are well grounded where the conditions 
were previously service-connected and rated, and the claimant 
subsequently asserts that higher ratings are justified due to 
an increase in severity since the original ratings.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).



VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991)

In addition, VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his or her education 
and occupational experience, by reason of his or her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
benefits.  Specifically, the Court indicated there was a need 
for discussing whether the standard delineated in the 
controlling regulations was an "objective" one based on 
average industrial impairment or a "subjective" one based 
upon the veteran's actual industrial impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

In this case, evidence obtained from the Social Security 
Administration (SSA) reveals that the veteran has been deemed 
to be unemployable on account of discogenic and degenerative 
disorders of the back, as well as an anxiety disorder.  These 
disorders apparently resulted from an on-the-job injury in 
June of 1985.  Medical records developed between November 
1986 and September 1996, to include a September 1996 
statement by William H. Cox, D.O., indicating unemployability 
secondary to a back disorder, have also been associated with 
the veteran's claims folder.

Based on the foregoing, the RO denied the veteran's increased 
and total rating claims, finding that he had already been 
afforded the maximum rating allowable for his left shoulder 
disability and that his current unemployability was due to 
nonservice-connected factors.

As a preliminary matter, it is noted that during the course 
of the veteran's September 1999 hearing, his private attorney 
raised 'new' claims of: (1) entitlement to service connection 
for paralysis of the axillary nerve (brachial plexus); (2) 
entitlement to a separate disability rating for left wing 
scapula deformity; (3) entitlement to service connection for 
residuals of a pierced vertebrae of the mid-back; and (4) 
entitlement to service connection for residuals of a cervical 
spine injury.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
these 'new' issues are "inextricably intertwined" with the 
increased rating and a total rating based on individual 
unemployability issues currently on appeal, this case must be 
remanded to the RO in accordance with the holding in Harris, 
supra.

In addition, the veteran and his attorney have contended that 
contrary to SSA's finding of unemployability secondary to low 
back and anxiety disorders, the veteran's employment is, in 
fact, primarily precluded by his service-connected left 
shoulder injury.  In this regard, it is noted that the United 
States Court of Appeals for Veterans Claims has held that 
although the SSA's decision is pertinent, it is not 
controlling for VA determinations.  Collier v. Derwinski, 1 
Vet. App. 413 (1991).  In this regard, the Board observes 
that although the medical records obtained from the SSA make 
reference of the veteran being beat up on-the job in June of 
1985, they are unclear as to the nature and extent of the 
disabilities, if any, resulting from this injury.  Indeed, 
the evidence of record reflects that the veteran was treated 
by several private physicians for his on-the-job injury prior 
to his SSA application.  For example, a March 18, 1987 
clinical record, stamped Exhibit No. 34 by the SSA, provides 
a detailed overview of treatment of the veteran by various 
medical providers, to include but not limited to Drs. 
McAllister, Spiegel and Cabot, following his on-the-job 
injury on June 27, 1985.  Although these records were 
available for review by this physician, many of them did not 
become part of the veteran's official SSA claims file.  VA 
has a duty to obtain all pertinent medical records which have 
been called to its attention by the veteran and by the 
evidence of record.  Culver v. Derwinski, 3 Vet. App. 292 
(1992).  Inasmuch as the medical records pertaining to the 
veteran's June 1985 on-the-job injury are clearly pertinent 
to his present increased rating and individual 
unemployability claims, the Board finds that they should be 
obtained and associated with the record prior to appellate 
consideration.

Further, the Board notes that on his June 1996 VA Form 21-
2142, the veteran mentions that he was treated at the VA 
Hospital in Decatur, Georgia 
(VAH-Decatur) on or about 1987.  To date, however, copies of 
these records have not been associated with the claims 
folder.  Clearly, additional assistance is necessary.  See 
Culver, supra.

Further, while the veteran's November 1996 VA examination 
report reflects that his left shoulder disability with 
scapula deformity render him unemployable, it is quite clear 
that these findings did not take into account the veteran's 
intercurrent on-the-job injury.  The Court has stated that 
the Board may only consider independent medical evidence to 
support its findings.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the veteran's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
foregoing, the Board also finds that additional VA 
examination would provide an independent basis for 
determining whether the veteran is, in fact, entitled to the 
benefits sought.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of the private medical 
providers who treated him for his on-the-
job injury in June 1985, as well as his 
service-connected disabilities, to 
include Drs. Spiegel, McAllister (5635 
Peachtree Parkway, Norcross, GA) and 
Cabot (3903 South Cobb Drive, Suite 104, 
Smyrna, Georgia 30080).  The veteran 
should also provide information as to the 
locations of any VA medical facilities, 
to include VAH-Decatur, that have treated 
him for the same.  The RO should obtain 
appropriate Medical Records Release Forms 
from the veteran so that VA may assist 
him in obtaining these records.

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including X-
rays, laboratory tests and/or special 
studies performed.  These records should 
then be associated with the claims 
folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order differentiate between those 
disabilities pertaining to his service-
connected left shoulder disorder and 
those pertaining to his on-the-job 
injury.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must also provide a thorough 
description of the veteran's 
musculoskeletal disabilities, including 
complete ranges of motion studies and 
neurologic pathology.  In addition, the 
examiner must render objective clinical 
findings concerning the severity of these 
disabilities, to include observations of 
pain on motion, descriptions of any 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any.  At 
the conclusion of this evaluation, the 
examiner is asked to render opinions, to 
a reasonable degree of medical certainty, 
as the extent to which of the veteran's 
current symptoms are the result of his 
service-connected left shoulder 
disability and which symptoms, if any, 
are due to his intercurrent on-the-job 
injury or superimposed pathology.  The 
examiner must then render an opinion 
concerning the effect of the veteran's 
service-related left shoulder 
symptomatology on his ordinary activity 
and his ability to procure and maintain 
employment.  The examination report 
should reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  It should then 
be associated with the veteran's claims 
folder.

4.  The veteran should also be scheduled 
for a dermatological examination by an 
appropriate VA physician in order to 
determine the nature and severity of his 
service-connected postoperative scars of 
the left thigh, right thigh and right 
leg.  The examiner is asked to provide a 
detailed description of the veteran's 
service-connected scars, and state 
whether any of the scars is poorly 
nourished, ulcerated, tender or painful 
on objective demonstration.  Therefore, 
the veteran's claims folder should also 
be made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  All 
indicated tests should be performed as 
deemed appropriate by the examiner.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If either of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  The RO should also review all of the 
evidence in reference to the claims 
raised during the veteran's September 
1999 hearing, and if any change in the 
rating assigned in the March 1997 rating 
decision is warranted by the new 
evidence, or if the veteran is found to 
have any ratable disability not evaluated 
at that time, a new rating should be 
prepared to ensure that each of the 
veteran's disabilities has been assigned 
a rating under the VA Schedule for Rating 
Disabilities.

The veteran and his attorney must be, and 
hereby are, notified that a timely notice 
of disagreement and substantive appeal 
(VA Form 9) must be filed in order to 
perfect any appeal as to one or more of 
these 'new' issues, and without such the 
Board will not have jurisdiction.

7.  Upon completion of the foregoing, the 
RO must re-adjudicate the veteran's 
claims for an increased disability rating 
for residuals of a left shoulder injury 
and a total rating based on individual 
unemployability due to service-connected 
disabilities.  If either of these 
determinations remain unfavorable to the 
veteran in any way, he and his attorney 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decision reached.  Thereafter, 
the appellant and his attorney should be 
afforded the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R.  § 20.1100(b) (1999).


